Case: 15-10488   Document: 00513269828   Page: 1   Date Filed: 11/13/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 15-10424
                              c/w No. 15-10488
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                             November 13, 2015
                                                                  Lyle W. Cayce
In re: EMANUAL DELEON FIELDS,                                          Clerk

                                         Movant

-----------------------------
Consolidated With
Case No. 15-10488

EMANUAL DELEON FIELDS,

                                         Petitioner - Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                         Respondent - Appellee,



                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:13-CV-3418
     Case: 15-10488      Document: 00513269828         Page: 2    Date Filed: 11/13/2015


                                     No. 15-10424
                                   c/w No. 15-10488

Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Emanual Deleon Fields, Texas prisoner # 1127671, was convicted of
three counts of aggravated robbery and was sentenced to 60 years of
imprisonment. His initial 28 U.S.C. § 2254 was denied. Fields then filed a
motion for leave to proceed on a claim of actual innocence. The district court
construed the motion as an unauthorized successive § 2254 application and
transferred the matter to this court. Fields now appeals the district court’s
transfer order and also moves for authorization to file a successive § 2254
application.
       Fields sought to argue that he was actually innocent in light of facts that
were know before trial. Therefore, the district court properly determined that
the motion was an unauthorized successive § 2254 application. See Leal Garcia
v. Quarterman, 573 F.3d 214, 222 (5th Cir. 2009). Fields does not challenge
the district court’s conclusion that his motion asserting actual innocence based
on newly discovered evidence was an unauthorized successive § 2254
application. Because the district court properly concluded that Fields’s motion
constituted a successive § 2254 application, it did not err in transferring the
motion to this court. See 28 U.S.C. § 2244(b)(3)(A); United States v. Fulton,
780 F.3d 683, 686 (5th Cir. 2015), petition for cert. filed, (Oct. 2, 2015) (No. 15-
6348).
       To obtain authorization to file a successive § 2254 application based on
a claim that was not raised in a previous § 2254 application, an applicant must
demonstrate that the claim relies on a “new rule of constitutional law, made


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-10488    Document: 00513269828     Page: 3      Date Filed: 11/13/2015


                                 No. 15-10424
                               c/w No. 15-10488

retroactive to cases on collateral review by the Supreme Court, that was
previously unavailable” or that “the factual predicate for the claim could not
have been discovered previously through the exercise of due diligence” and that
the facts, “if proven and viewed in light of the evidence as a whole, would be
sufficient to establish by clear and convincing evidence that, but for
constitutional error, no reasonable factfinder would have found the applicant
guilty of the underlying offense.” 28 U.S.C. § 2244(b)(2).
      Fields has not shown that his claims rely on a new factual predicate or
on a new rule of constitutional law made retroactively applicable to his case on
collateral review. See § 2244(b)(2). Accordingly, the transfer order of the
district court is AFFIRMED. The motion for authorization to file a successive
§ 2254 application is DENIED.




                                       3